Citation Nr: 1802921	
Decision Date: 01/12/18    Archive Date: 01/23/18

DOCKET NO.  12-04 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUES

1.  Entitlement to service connection for tinnitus.  

2.  Entitlement to service connection for a lumbar spine disorder, to include as secondary to service-connected bilateral knee disabilities.  

3.  Entitlement to a disability rating in excess of 30 percent for residuals of a right knee total arthroplasty.  

4.  Entitlement to a disability rating in excess of 30 percent for residuals of a left knee total arthroplasty.  

5.  Entitlement to total disability based on individual unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

J.A. Gelber, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1974 to August 1975.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from October 2011 and November 2014 rating decisions issued by a Department of Veterans Affairs (VA) Regional Office (RO).  

This case was previously before the Board in June 2015, at which time it was remanded for further development.  As the requested development has been completed as to the issues decided herein, no further action to ensure compliance with the remand directives is required in this regard.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  As set forth in more detail below, a remand is necessary to ensure compliance with the June 2015 Remand directives regarding the back claim.  

The June 2015 Board decision also remanded claims of service connection for a right shoulder disability and an increased rating for depressive disorder.  An August 2016 rating decision granted service connection for a right shoulder disability and assigned a 100 percent rating for depressive disorder for the entire period of the appeal; those awards constitute full grants of the benefits sought on appeal.  Accordingly, those claims are no longer in appellate status and are not currently before the Board.  

The issue of service connection for a back disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  The competent and probative evidence is at least in equipoise as to whether the Veteran's tinnitus had its onset in or is otherwise related to his period of active service.  

2.  The competent and probative evidence is at least in equipoise as to whether the Veteran experiences chronic residuals of a right knee total joint replacement consisting of severe painful motion or weakness.  

3.  The competent and probative evidence is at least in equipoise as to whether the Veteran experiences chronic residuals of a left knee total joint replacement consisting of severe painful motion or weakness.  

4.  The Veteran's service-connected depressive disorder is rated as 100 percent disabling and the Veteran is in receipt of special monthly compensation (SMC) based on housebound status.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for tinnitus have been met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).  

2.  The criteria for a rating of 60 percent, but no higher, for residuals of a right knee replacement have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.71a, Diagnostic Code (DC) 5055 (2017).

3.  The criteria for a rating of 60 percent, but no higher, for residuals of a left knee replacement have been met.  38 U.S.C. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.71a, DC 5055.  

4.  The criteria for entitlement to TDIU have not been met.  38 U.S.C. §§ 1155, 5107; 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist 

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  VA sent letters to the Veteran in May 2011 and July 2014, prior to adjudication of his claims.  Regarding the issue of service connection for tinnitus, as that issue is being granted in full herein, any deficiency as to VA's duties to notify and assist would be harmless error and will not be discussed.  

Next, VA has a duty to assist the Veteran in the development of his claims.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017).  

All available, identified medical records have been associated with the virtual file and considered, including records from the Social Security Administration (SSA).  The Veteran was afforded VA examinations in November 2014, December 2015, and March 2016, as well as other examinations that reflect the Veteran's functional limitations due to his service-connected disabilities.  

As the claim of TDIU is being denied as a matter of law, the duties to notify and assist are not applicable.  See Mason v. Principi, 16 Vet. App. 129 (2002); see also Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (the duty to assist is not applicable when there is extensive factual development that indicates there is no reasonable possibility that any further assistance would aid the claimant in substantiating the claim).  

In light of the foregoing, the Board will proceed to the merits of the appeal.  

II.  Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a). 

As a general matter, establishing service connection requires competent evidence of (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303.

Service connection may be established on a presumptive basis for the chronic diseases set forth in 38 C.F.R. § 3.309(a), including tinnitus if there is evidence of acoustic trauma in service.  See Fountain v. McDonald, 27 Vet. App. 258, 271-72 (2015) (finding tinnitus to be an "organic disease of the nervous system," which is listed in 38 C.F.R. § 3.309(a)).

The chronic diseases set forth in 38 C.F.R. § 3.309(a) will be considered incurred in service if manifest to a degree of ten percent within one year of service.  38 C.F.R. §§ 3.307, 3.309(a).  

Under 38 C.F.R. § 3.303(b), an alternative method of establishing service connection for the chronic diseases listed in Section 3.309(a) is through a demonstration of continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; 
(2) evidence of post-service continuity of the same symptomatology; and 
(3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 (1997). 

The Veteran is competent to report symptoms and experiences observable by his senses.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 38 C.F.R. § 3.159(a).

In relevant part, 38 U.S.C. § 1154(a) (2012) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990).  

After review of the record, the Board finds that the criteria for service connection for tinnitus have been met.  

The record demonstrates competent evidence of tinnitus, to include constant ringing as noted on a September 2011 VA examination report.  09/29/2011, VA Examination.  Thus, the Board finds that a current disability exists.  

The record demonstrates that the Veteran's military occupational specialty (MOS) was water transportation craftsman in the Navy.  07/22/2014, Certificate of Release.  An October 2011 rating decision conceded in-service noise exposure.  Accordingly, the Board finds competent evidence of acoustic trauma in service as consistent with the duties, places, and circumstances of his service.  

A September 2011 VA examination reflects the Veteran's report of first noticing ringing in the ears while in service.  09/29/2011, VA Examination.  In March 2012, before a Decision Review Officer, the Veteran testified competently that he first noticed his current symptom of ringing in the ears while in service.  03/13/2012, Hearing Testimony.  Accordingly, the Board finds that the competent and probative evidence is at least in equipoise as to whether the Veteran's tinnitus had its onset in or is otherwise related to his period of service, including based on recurrent symptoms first noted in service.  See 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309.

The Board acknowledges a VA examiner's August 2011 opinion that it is less likely than not that the Veteran's tinnitus is associated with hearing loss.  However, the examiner's opinion is assigned little probative weight because the examiner did not opine as to whether tinnitus had its onset during or is otherwise related to the Veteran's period of active service.  

III.  Increased Ratings

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Id.  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Rating Schedule.  38 U.S.C. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3; see Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990).  

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the disorder.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 
1 Vet. App. 589, 593 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10. 

The Veteran is competent to report symptoms and experiences observable by his senses.  See Jandreau, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 38 C.F.R. § 3.159(a).  

The Veteran asserts that he is entitled to ratings in excess of 30 percent for total right and left knee replacements evaluated under Diagnostic Code 5055.  

Before the Board analyzes this issue, a review of the pertinent diagnostic codes pertaining to the knee would be useful.  A knee replacement (prosthesis) will be assigned a 100 percent rating for one year following the implantation of the prosthesis and a minimum rating of 30 percent thereafter.  A 60 percent rating is warranted where there are chronic residuals consisting of severe painful motion or weakness in the affected extremity.  Intermediate degrees of residual weakness, pain, or limitation of motion will be rated by analogy to Diagnostic Codes 
5256 (ankylosis of the knee), 5261 (limitation of extension), or 5262 (impairment of the tibia and fibula).  38 C.F.R. § 4.71a, DC 5055.  

Standard motion of a knee joint is from 0 degrees extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate II.  Limitation of leg motion is governed by Diagnostic Codes 5260 and 5261.  Diagnostic Code 5260 concerns limitation of leg flexion.  
A 10 percent rating is warranted where flexion is limited to 45 degrees; a 20 percent rating is warranted where flexion is limited to 30 degrees; and a 30 percent rating is warranted where flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, DC 5260.  Diagnostic Code 5261 pertains to limitation of leg extension.  A 10 percent rating is warranted where extension is limited to 10 degrees; a 20 percent rating is warranted where extension is limited to 15 degrees; a 30 percent rating is warranted where extension is limited to 20 degrees; a 40 percent rating is warranted where extension is limited to 30 degrees; and a 50 percent rating is warranted where extension is limited to 45 degrees.  38 C.F.R. § 4.71a, DC 5261.

Under Diagnostic Code 5257, a 10 percent rating is warranted for slight subluxation or lateral instability.  A 20 percent rating is warranted for moderate subluxation or lateral instability.  A maximum 30 percent rating is warranted for severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, DC 5257.

Under Diagnostic Code 5258, a 20 percent rating is warranted where there is evidence of dislocated semilunar cartilage, with frequent episodes of locking, pain, and effusion into the knee joint.  38 C.F.R. § 4.71a, DC 5258.  Symptomatic removal of semilunar cartilage warrants a 10 percent rating under Diagnostic Code 5259.  38 C.F.R. § 4.71a, DC 5259.  

Under Diagnostic Code 5262, malunion of the tibia and fibula with slight knee or ankle disability warrants a 10 percent rating; moderate knee or ankle disability warrants a 20 percent rating; and marked knee or ankle disability warrants a 
30 percent rating.  A 40 percent rating is warranted for nonunion of the tibia and fibula with loose motion that requires a brace.  38 C.F.R. § 4.71a, DC 5262.

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one disorder is not duplicative of the symptomatology of the other disorder.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  However, a claimant who has both limitation of flexion and limitation of extension of the same leg may be rated separately under Diagnostic Codes 5260 and 5261 to be adequately compensated for functional loss associated with injury to the leg.  VAOPGCPREC 9-2004 (2004), 69 Fed. Reg. 59,990 (2004).  Additionally, a claimant who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257.  However, separate ratings require separate compensable symptomatology.  VAOPGCPREC 9-98 (1998), 63 Fed. Reg. 56,704 (1998); VAOPGCPREC 23-97 (1997), 62 Fed. Reg. 63,604 (1997); see also Lyles v. Shulkin, No. 16-0994, 2017 U.S. App. Vet. Claims LEXIS 1704 (Nov. 29, 2017).  

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of Sections 4.40 and 4.45 pertaining to functional impairment.  38 C.F.R. §§ 4.40, 4.45 (2017).  The United States Court of Appeals for Veterans Claims (Court) has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain. Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  See Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011); DeLuca v. Brown, 
8 Vet. App. 202, 208 (1995); 38 C.F.R. § 4.59 (2017). 

The Board notes that 38 C.F.R. § 4.59, entitled "Painful motion," states, in pertinent part:  "The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint."  In Burton v. Shinseki, the Court stated that the scope of § 4.59 is not limited to arthritis claims.  25 Vet. App. 1, 5 (2011).  

After reviewing the relevant medical and lay evidence and applying the above laws and regulations, the Board finds that the Veteran is entitled to disability ratings of 60 percent, but no higher, for residuals of bilateral knee replacements.  

The Veteran had a left knee total joint replacement in April 2012 and a right knee total joint replacement in May 2013.  11/21/2014, C&P Exam.  The record reflects numerous complaints of severe painful motion of the knees and that the Veteran has continuously been on medication to treat knee pain during the period on appeal.  See 12/02/2014 CAPRI; 03/17/2015, CAPRI; 03/27/2015, Form 9; 12/13/2015, C&P Exam; 08/12/2016, CAPRI.  Accordingly, the Board finds that the weight of the competent and probative evidence is at least in equipoise as to whether the Veteran has chronic residuals of bilateral knee replacements consisting of severe painful motion, thus warranting a 60 percent rating under Diagnostic Code 5055.  See 38 C.F.R. § 4.71a, DC 5055.  

The Veteran is not entitled to a disability rating in excess of 60 percent under Diagnostic Code 5055, as the evidence does not demonstrate additional total knee replacements subsequent to the April 2012 and May 2013 procedures for the left and right knees, respectively.  See 38 C.F.R. § 4.71a, DC 5055.  

The Board finds that the Veteran is not entitled to a separate rating under another diagnostic code for his bilateral knee disabilities.  The weight of the competent and probative evidence is against finding ankylosis, recurrent subluxation or lateral instability, a meniscal condition, flexion limited to 60 degrees or less, extension limited to five degrees or more, or tibial or fibular impairment.  11/21/2014 C&P Exam; 12/13/2015 C&P Exam; see 38 C.F.R. § 4.71a, DCs 5055, 5256-5262.  
To the extent that range of motion is limited due to pain, the Board finds that a separate rating on this basis would constitute impermissible pyramiding, as that functional impairment is contemplated by the 60 percent rating for chronic residuals of bilateral knee replacements, which directly compensates severe pain and weakness.  See 38 C.F.R. §§ 4.14, 4.71a, DC 5055; Esteban, 6 Vet. App. at 262.  

All possibly applicable diagnostic codes have been considered in compliance with Schafrath, 1 Vet. App. at 593, but the Veteran could not receive a higher and/or additional evaluation for his bilateral knee disabilities based on the evidence.  See 38 C.F.R. § 4.71a.  The Board notes that the benefit of the doubt has been applied, where applicable.

IV.  TDIU

After review of the record, the Board finds that the criteria for TDIU have not been met.  

A total disability rating may be granted where the schedular rating is less than 
100 percent and the veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16.  

Generally, to be eligible for TDIU, a percentage threshold must be met.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  If there is only one service-connected disability, or two or more with the same etiology or affecting the same body system, the disability rating must be 60 percent or more.  If there are two or more disabilities, there shall be at least one disability rated at 40 percent or more, and sufficient additional disabilities to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

Here, the Veteran is service-connected for depressive disorder (100 percent); right knee total arthroplasty (60 percent as assigned herein); left knee total arthroplasty (60 percent as assigned herein); and right clavicle fracture (20 percent).  The Veteran's service-connected disabilities combine for a 100 percent disability rating, thus satisfying the threshold requirements for TDIU.  See 38 C.F.R. § 4.16(a).

The Court has recognized that a 100 percent rating under the Schedule for Rating Disabilities indicates that a veteran is totally disabled.  Holland v. Brown, 6 Vet. App. 443, 446 (1994) (citing Swan v. Derwinski, 1 Vet. App. 20, 22 (1990)).  Thus, if VA has found a veteran to be totally disabled as a result of a particular service-connected disability or combination of disabilities pursuant to the rating schedule, there is no need, and no authority, to otherwise rate that veteran totally disabled on any other basis.  See Herlehy v. Principi, 15 Vet. App. 33, 35 (2001) (finding a request for TDIU moot where 100 percent schedular rating was awarded for the same period). 

However, a grant of a 100 percent disability rating does not always render the issue of TDIU moot.  VA's duty to maximize a claimant's benefits includes consideration of whether his or her disabilities establish entitlement to special monthly compensation (SMC) under 38 U.S.C. § 1114.  See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011); Bradley v. Peake, 22 Vet. App. 280, 294 (2008).  Specifically, SMC may be warranted if a veteran has a 100 percent disability rating for a single disability and VA finds that TDIU is warranted based solely on the disabilities other than the disability that is rated at 100 percent.  See Bradley, 22 Vet. App. at 292 (analyzing 38 U.S.C. § 1114(s)).  

In the instant matter, the Veteran is rated at 100 percent for depressive disorder, which is assigned for total occupational and social impairment.  See 38 C.F.R. § 4.130 (2017).  An October 2017 rating decision indicates that the 100 percent rating for depressive disorder is granted on a permanent basis.  In other words, the Veteran has been found to be totally disabled as a result of his service-connected depressive disorder.  Additionally, the Veteran is currently in receipt of SMC for housebound status under 38 U.S.C. § 1114(s).  Accordingly, the claim of entitlement to TDIU is moot and must be denied as a matter of law.  See Herlehy, 15 Vet. App. at 35.  


ORDER

Service connection for tinnitus is granted.  

A disability rating of 60 percent, but no higher, for residuals of a right knee total arthroplasty is granted.  

A disability rating of 60 percent, but no higher, for residuals of a left knee total arthroplasty is granted.  

TDIU is denied.



REMAND

The Veteran claims that his back disorder is secondary to his service-connected bilateral knee disabilities; specifically, that in May 2009 his knees caused him to fall, resulting or aggravating his back disorder.  In June 2015, the Board remanded the matter to obtain an opinion as to the etiology of the back disorder, to include whether it is caused or aggravated by his service-connected bilateral knee disabilities.  In December 2015, a VA examiner opined that the Veteran's back disorder is less likely than not related to service or proximately due to his service-connected bilateral knee disabilities, citing to obesity, post-service injuries, and age as the cause of low back pain.  The Board finds the examiner's rationale inadequate and further notes that the examiner did not opine as to whether the Veteran's back disorder has been aggravated by his service-connected bilateral knee disabilities.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007); Stegall, 11 Vet. App. at 271.  Accordingly, the AOJ should obtain an opinion as to whether the Veteran's back disorder is secondary to his service-connected bilateral knee disabilities, to include due to the May 2009 fall.  The Board notes that the Veteran reported low back pain prior May 2009; specifically, he reported back pain due to a workplace total body injury sustained in 1994.  

Accordingly, the case is REMANDED for the following actions:

1.  Request that an appropriate VA physician provide an opinion as to the etiology of the Veteran's back disorder.  An in-person examination is not required unless deemed necessary by the clinician.  The clinician should review the virtual file, including a copy of this Remand.  The clinician should address the following:  

a.  Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's back disorder was caused by his service-connected bilateral knee disabilities, including due to a fall in May 2009.  

b.  Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's back disorder has been aggravated (i.e., worsened beyond the normal progression of that disease) by his service-connected bilateral knee disabilities, including due to a fall in May 2009.  

The term "aggravated" refers to a worsening of the underlying condition beyond the natural progression of the disease, as opposed to temporary or intermittent flare-ups or symptoms that resolve with return to the baseline level of disability.  

If aggravation is found, please state, to the extent possible, the baseline level of disability prior to aggravation.

A comprehensive rationale for all opinions is to be provided.  All pertinent evidence, including both lay and medical, should be considered.  If an opinion cannot be given without resorting to speculation, the examiner should explain why and state whether the need to speculate is due to a deficiency in the state of general medical knowledge (no one could respond given medical science and the known facts), the record (additional facts are required), or the examiner (does not have the knowledge or training).  

If the inability to provide an opinion without resorting to speculation is due to a deficiency in the record (additional facts are required), the AOJ should develop the claim to the extent it is necessary to cure any such deficiency.  If the inability to provide an opinion is due to the examiner's lack of requisite knowledge or training, then the AOJ should obtain an opinion from a medical professional who has the knowledge and training needed to render such an opinion.  

2.  Thereafter, if the benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


